This is a petition in equity in the nature of quo warranto filed by the petitioner, Raymond E. Trainor, Jr., seeking to determine title to the office of president of the Town Council of the Town of Narragansett. The respondent, Maurice J. Loontjens, is presently occupying and claiming that office.
The petitioner, Raymond E. Trainor, Jr., and respondents Maurice J. Loontjens, Joseph A. LaBelle, John R. Hickey and Ronald Pariseau, are members of the Town Council of Narragansett, having been elected to their positions on November 9, 1976. On November 15, 1976, petitioner was elected president of the Town Council by unanimous vote. On July 18, 1977, respondents declared the position of president vacant and subsequently elected respondent Loontjens to fill the vacancy.
Trainor then filed a petition in equity in the nature of quo warranto, alleging that he was the rightful holder of the office of president, and that respondent Loontjens held that office unlawfully. We issued a writ of quo warranto. Trainor v. Loontjens, 119 R.I. 917, 378 A.2d 1073 (1977).
The cause came on to be heard on oral argument on October 6, 1977. By direction of the court, the parties filed additional written briefs. On March 21, 1978, petitioner’s counsel suggested on the record that petitioner had deceased on January 21, 1978. The cause has therefore become moot.
The petition for quo warranto is denied and dismissed.